WHEELER, District Judge.
This cause has now been heard upon a petition of a receiver for an order to compel Samuel Williams, a party to the cause, to furnish money for the further completion of the road, pursuant to an alleged agreement. There is no contract signed by the petitionee, and the making of such an agreement is disputed. The evidence seems to fairly show that he gave the receivers to understand that, for receivers’ certificates delivered and subsidies assigned for security, he would furnish money for the purpose mentioned, which he has since refused to furnish. But this is not such a definite and precise contract as will warrant a decree or order for specific performance. The rights of the parties must be wrought out, or the consequences of the failure to perform be suffered otherwise. The petition is accompanied by a motion for a temporary injunction against transfer of the securities. The receiv*473ers appear to be entitled to such an injunction, although it may not he actually necessary.
Motion for injunction granted. Petition ior specific performance denied.